DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      This is in response to RCE and amendment filed on 10/18/2021 in which claims 1-23 are now pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-8, 12-23 and 9-11, respectively
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Wang (US 7,116,743) teaches a digital phase lock loop comprises a signal synchronization unit producing a plurality of clock signals in accordance with a seed clock signal having a frequency, each of the clock signals having a modified frequency over the frequency of the seed clock signal and a phase shift from each other; a digital control oscillator receiving the clock signals and producing an output signal in reference to a received signal, wherein the output signal is fed back to a phase-frequency detection unit in which a phase and/frequency of an input signal is detected and compared with the output signal from the digital control oscillator that is modified by a divider. While the closest prior art of Spijker (US 9,396,270) teaches A Synchronous Ethernet (SyncE) network device includes a pair of phase-locked loops including a first phase-locked loop responsive to a SyncE input clock and a second phase-locked  generating a second output clock signal using the digitally controlled oscillator; dividing the second output clock signal to generate  an output synchronization signal having a frequency substantially equal to the input synchronization signal; and updating supplying a time of day counter with the output synchronization signal and the second output clock signal and supplying a time of day counter [[using]] with the output synchronization signal and the second output clock signal, as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20160182217-$ or US-20120300795-$ or US-20170373824-$ or US-20210297083-$).did. or (US-7203227-$).did.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633